Citation Nr: 1045135	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to increased evaluations for postoperative residuals 
of a left knee injury with degenerative joint disease, evaluated 
as 10 percent disabling from December 1, 2006 through October 27, 
2008 and as 30 percent disabling beginning on December 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board denied the Veteran's claim 
in February 2010, but this denial has been vacated pursuant to an 
October 2010 Joint Motion for Remand of the Veteran and the VA 
General Counsel (herein "the parties").

In February 2010, the Board referred the claim for an 
increased evaluation for a right knee disorder to the 
Agency of Original Jurisdiction (AOJ), but no action on 
this claim has been taken to date.  Therefore, this claim 
is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the October 2010 Joint Motion for Remand, the parties 
indicated that further consideration was warranted as to the 
potential assignment of separate knee disability evaluations.  
First, the parties noted that a February 2007 VA examination 
included an abnormal McMurray test that resulted in pain and 
clicking and questioned whether this indicated meniscus damage; 
as such, the parties also questioned whether a separate 
disability evaluation was warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2010) (symptomatic removal of semilunar 
cartilage).  Similarly, the parties noted findings of laxity on 
valgus stress testing and questioned whether a separate 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(recurrent subluxation or lateral instability) was warranted.  
See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).  Given the concerns expressed by the parties, 
the Board finds that a further VA examination should be conducted 
to ascertain the degree of any disability due to removal of 
semilunar cartilage, or recurrent subluxation or lateral 
instability, for purposes of assigning a separate evaluation 
under the noted diagnostic codes.  38 C.F.R. § 3.159(c)(4).

Moreover, since the issuance of the February 2010 Board decision, 
the RO has received additional VA outpatient treatment records 
addressing symptoms of the service-connected left knee disorder.  
These records should be considered by the RO/AMC, and a 
Supplemental Statement of the Case addressing these records 
should be issued.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to address the 
symptoms and severity of his service-
connected left knee disorder.  The examiner 
should review the entire claims file in 
conjunction with the examination.

The examination must encompass range of 
motion testing, with commentary as to the 
presence and extent of any painful motion, 
functional loss due to pain, excess 
fatigability, weakness, and additional 
disability during flare-ups.  The examiner 
must comment on whether, and if so to what 
extent, instability is present.  If 
instability is not shown, the examiner must 
comment on the clinical significance of the 
evidence of laxity from the December 2009 VA 
examination.  The examiner must also address 
whether the abnormal McMurray test from the 
February 2007 VA examination that resulted in 
pain and clicking, along with any current 
findings, signify symptomatic removal of 
semilunar cartilage.  

All opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  Then, the Veteran's claim must be 
readjudicated, with consideration of all 
evidence added to the claims file since the 
February 2010 Board decision.  Specifically, 
consideration must be given to whether a 
separate evaluation may be assigned based 
upon Diagnostic Codes 5257 and/or 5259.  If 
the determination of this claim remains less 
than fully favorable to the Veteran, he and 
his representative must be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



